FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CATHERINE JANE VON KENNEL                         No. 03-15687
GAUDIN,
              Petitioner-Appellant,                  D.C. No.
                v.                              CV-00-00765-SPK/
                                                       LEK
JOHN R. REMIS, JR.,
                                                    OPINION
             Respondent-Appellee.
                                            
         Appeal from the United States District Court
                  for the District of Hawaii
          Samuel P. King, Senior Judge, Presiding

                     Submitted July 18, 2005*
                     San Francisco, California

                         Filed July 18, 2005

 Before: David R. Thompson, Diarmuid F. O’Scannlain, and
             Marsha S. Berzon, Circuit Judges.

                  Opinion by Judge O’Scannlain




   *This appeal was previously argued before another panel of this court,
which issued an opinion, see 379 F.3d 631 (9th Cir. 2004), and transferred
the case to this panel for further proceedings. This panel unanimously
finds the remaining issues in this case suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2). The case is ordered resubmitted
as of the date of this opinion.

                                  8397
8400                   GAUDIN v. REMIS


                         COUNSEL

Paul A. Lynch, Lynch Ichida Thompson Kim & Hirota,
Honolulu, Hawaii, for the petitioner.

Chunmay Chang, Honolulu, Hawaii, for the respondent.


                         OPINION

O’SCANNLAIN, Circuit Judge:

   We are invited to decide whether two minor children,
abducted by their father in Canada and brought to the United
States, should be returned to Canada under the International
Child Abduction Remedies Act and the Hague Convention on
the Civil Aspects of International and Child Abduction.

                              I

  The facts in this case are set out in prior opinions of this
court, see Gaudin v. Remis, 282 F.3d 1178 (9th Cir. 2002)
                        GAUDIN v. REMIS                      8401
(“Gaudin I”); Gaudin v. Remis, 379 F.3d 631 (9th Cir. 2004)
(“Gaudin II”), and so we recapitulate the case’s lengthy his-
tory only as is necessary for our decision today. Catherine
Gaudin and John Remis have two children, who in 2000 were
living with Gaudin in Canada. Remis, concerned about the
way Gaudin was raising the children, took them to Hawaii,
refused to return them, and filed for custody in Hawaii Family
Court. In July 2000, the Family Court awarded temporary
custody of the children to Remis.

   Gaudin then filed a petition in federal court under the Inter-
national Child Abduction Remedies Act (“ICARA”), 42
U.S.C. § 11603(b), and the Hague Convention on the Civil
Aspects of International and Child Abduction (the “Hague
Convention” or the “Convention”), October 25, 1980, T.I.A.S.
No. 11670, 19 I.L.M. 1501, seeking return of the children to
Canada. Remis did not dispute that he had removed the chil-
dren from Canada, but he argued that the children should not
be returned because of the Convention’s exception for cases
in which the children would face a grave risk of psychological
harm if returned to the non-abducting parent. See Hague Con-
vention art. 13 ¶1(b), 19 I.L.M. at 1502.

   Remis submitted several pieces of evidence in support of
his argument to the district court. Chief among them were the
declaration of a clinical psychologist who examined the chil-
dren, a letter from the same psychologist written after further
examination, and a report from a guardian ad litem appointed
by the Hawaii Family Court.

   The psychologist’s initial report stated that she had “signifi-
cant concerns” about the children’s mental health and opined
that returning the children to their mother “would result in
significant damage to their mental health.” She reported the
children’s statements that they “are under severe stress when
living with their mother and that the stress is increasing
because their mother’s religious obsessions are increasing.”
The children also objected to many of their mother’s rules:
8402                    GAUDIN v. REMIS
they were not allowed to watch television, play sports, or use
the Internet; could not participate in after-school activities
because they interfered with Bible study; were not allowed to
sleep in the same bedroom “because they might laugh”; were
not allowed to celebrate holidays; were not allowed to attend
sleepovers or birthday parties at their friends’ homes; had to
spend six hours traveling to and attending a church service
with their mother each week; and had to wear to school “ex-
tremely large or strange-looking” clothing made by their
mother.

   The psychologist’s follow-up letter, written several months
after the initial declaration, reported that the boys continued
to express anger at their mother. When one of the boys talks
about his mother, the psychologist reported, “[r]age flashes
from his eyes.” The same boy “said that he would not be able
to stand it emotionally if he were returned to his mother.” The
other boy’s anger was less but still “considerable.”

   The report of the guardian ad litem, written around the
same time as the psychologist’s letter, described the guard-
ian’s conversations with the boys, during which they made
similar complaints to those contained in the psychologist’s
declaration. The report described the impressions of Remis’s
secretary, who had spent time with the boys while they were
visiting Remis’s office: she described how “when the boys
joked, they joked about how they would torture girls or elec-
trocute them.” They told the secretary that if she ever gave
birth to a girl, they would tie her up and electrocute her. They
also told the secretary that they hated their mother and did not
want to return to her. The guardian ad litem also reviewed
written reports from the boys’ teachers, who confirmed that
the boys had been socially isolated and had worn strange
clothing to school, including “baggy pants” and “clown paja-
mas.”

   The report also described the impressions of Gaudin’s pas-
tor in Quebec, who reported that the sons are very close to
                        GAUDIN v. REMIS                     8403
their mother and engage in activities together such as hiking
and fishing. He admitted that Gaudin’s style of dress was
eccentric but stated that “everyone thinks highly of her” and
that he would trust her to watch his own children.

   The report stated that the children “report that life with
their father is fun” and indicated their desire to stay with him.
The guardian ad litem recommended that Remis receive sole
physical and legal custody of the children, but noted that her
“recommendation is limited by the fact that [she] has had no
input from Ms. Gaudin because Ms. Gaudin has chosen not to
communicate with” the guardian.

   Gaudin, in turn, primarily relied upon her own affidavit that
stated that she was a good parent and letters from a neighbor
and her pastor stating that she cared for the children. She also
alleged that Remis has a drug problem, that he inappropriately
sleeps with the children while in the nude, and that he had
recently made a sexual advance toward one of her children by
another relationship.

   On December 11, 2000, the district court denied the peti-
tion. The court agreed with Gaudin that Remis had wrongfully
taken the children from Canada, but credited the reports of the
guardian ad litem and the psychologist and so concluded that
the children would suffer a “grave risk of psychological
harm” if returned to Gaudin.

   Gaudin appealed to this court. While that appeal (the
“Gaudin I appeal”) was pending, the Hawaii Family Court
awarded permanent custody of the children to Remis. It also
concluded that the children would face a “grave risk of psy-
chological harm” if they were returned to their mother. (The
Hawaii Supreme Court recently affirmed the state-court cus-
tody judgment, though it did not directly address the grave-
risk issue.)

  On October 12, 2001, after briefing was concluded in the
Gaudin I appeal, Remis moved to dismiss for mootness. He
8404                   GAUDIN v. REMIS
alleged that Gaudin had moved permanently to Hawaii, pur-
chased a new home there, secured a Hawaiian real estate bro-
ker’s license, and married her attorney in this case, who is
licensed to practice in Hawaii. Remis argued that neither
ICARA nor the Hague Convention could afford her any relief
because both parents and the children were permanently
located in Hawaii.

   In our decision of March 2002, we held that ICARA and
the Convention cannot be invoked when the petitioner moves
permanently to the same country in which the abductor and
the children are located. See Gaudin I, 282 F.3d at 1183. The
parties disputed whether Gaudin had actually moved perma-
nently to Hawaii, however, and so we remanded to the district
court for it to make that determination. The district court
found that she had indeed moved permanently, but Gaudin
appealed and another panel of this court reversed, holding that
“domicile [is] the appropriate measure of whether one has
moved permanently to a new jurisdiction” and that Gaudin’s
temporary immigration status prevented her from establishing
domicile in the United States. Gaudin II, 379 F.3d at 637-38.

   The case is therefore not moot. The Gaudin II panel has
transferred the case back to this panel for further proceedings
pursuant to our instruction in Gaudin I, see 282 F.3d at 1184.
Essentially, then, we are back where we were four years ago,
before the mootness issue arose: we must consider the merits
of the district court’s decision of December 2000.

                              II

                              A

  On January 28, 2005, after the case was transferred to this
panel, Remis again moved to dismiss the appeal and response
and reply briefs were filed. First, then, we must consider that
motion. Remis argues that the appeal should be dismissed on
grounds of res judicata. The Hawaii Family Court held, in its
                           GAUDIN v. REMIS                        8405
custody orders of September 20, 2001, that the children
should not be returned to Gaudin pursuant to ICARA because
“the return of the parties’ minor children . . . would expose
them to a ‘grave risk of psychological harm’ . . . .” The
Hawaii Supreme Court affirmed the orders on November 16,
2004, holding that ICARA permitted the Family Court to
assume jurisdiction over the custody action. Remis argues that
the Family Court’s decision, affirmed by the Hawaii Supreme
Court, now binds this court.

   [1] We have held, however, that ordinary principles of
claim and issue preclusion do not apply to claims under
ICARA and the Convention. See Holder v. Holder, 305 F.3d
854, 863-64 (9th Cir. 2002). We noted in Holder that 42
U.S.C. § 11603(g)

      provides that federal courts adjudicating Hague Con-
      vention petitions must accord full faith and credit
      only to the judgments of those state or federal courts
      that actually adjudicated a Hague Convention claim
      in accordance with the dictates of the Convention
      and ICARA.

Id. at 864 (emphasis added). Gaudin did not bring her ICARA
claim before the Hawaii courts; instead, she chose to exercise
her right to seek relief under ICARA in federal court while
simultaneously pursuing other remedies in state court. See id.
We are therefore not bound by the judgment of the state court.1

   [2] Remis also asks that we abstain under Younger v. Har-
ris, 401 U.S. 37 (1971), and Colorado River Water Conserva-
  1
   Moreover, Remis’s argument would fail even outside the ICARA con-
text, because of our holding in Flood v. Harrington, 532 F.2d 1248 (9th
Cir. 1976), that judgments issuing after the judgment from which an
appeal is taken do not constitute res judicata for the purpose of that
appeal. See id. at 1250. In this case, the district court’s judgment was
entered on December 11, 2000, and the Hawaii Family Court’s final
orders were not entered until September 20, 2001.
8406                    GAUDIN v. REMIS
tion District v. United States, 424 U.S. 800 (1976), but
abstention under those doctrines is equally inappropriate in
the case of an ICARA petition. See Silverman v. Silverman,
267 F.3d 788, 792 (8th Cir. 2001).

  Accordingly, Remis’s motion to dismiss the appeal is
denied.

                               B

   [3] We turn now to the merits of the district court’s refusal
to order the children’s return. (Under the Convention and
ICARA, a court must generally order the return of a wrong-
fully abducted child to the parent from whom he was taken.
Return is not required, however, if the abductor can establish
one of the Convention’s narrow affirmative defenses, 42
U.S.C. § 11603(e)(2), one of which applies if the abductor can
show by clear and convincing evidence that the child would
suffer a “grave risk” of “physical or psychological harm” if
returned. 42 U.S.C. § 11603(e)(2)(A). “[T]he exception for
grave harm to the child is not license for a court in the
abducted-to country to speculate on where the child would be
happiest.” Friedrich v. Friedrich, 78 F.3d 1060, 1068 (6th
Cir. 1996). Rather, the question is whether the child would
suffer “serious abuse,” Blondin v. Dubois (Blondin II), 238
F.3d 153, 163 n.11 (2d Cir. 2001), that is “a great deal more
than minimal.” Walsh v. Walsh, 221 F.3d 204, 218 (1st Cir.
2000).

                               C

   [4] Gaudin disputes the district court’s December 2000
finding that the children would face a grave risk of psycholog-
ical harm if returned to their mother. We need not reach that
issue, though, because we agree with Gaudin’s alternative
contention that, even if such a risk existed, the district court
erred in failing to consider alternative remedies by means of
which the children could be transferred back to Canada with-
                        GAUDIN v. REMIS                       8407
out risking psychological harm. Courts applying ICARA have
consistently held that, before denying the return of a child
because of a grave risk of harm, a court must consider alterna-
tive remedies that would “allow both the return of the children
to their home country and their protection from harm.”
Blondin v. Dubois (Blondin I), 189 F.3d 240, 249 (2d Cir.
1999); see also Walsh, 221 F.3d at 219 (citing cases).

  The district court recognized this principle, but only in part.
The court stated as follows:

    The Court understands that a finding of grave risk
    does not mandate keeping the children in Hawaii.
    The decision is discretionary with this Court. The
    Court has considered other alternatives or undertak-
    ings such as requiring the children to return to Can-
    ada in the custody of their father or in the custody of
    a pastor acquainted with the Petitioner. Importantly,
    however, proceedings have been ongoing in the
    Family Court since July of 2000 . . . . That court-
    supervised process has already consisted of evalua-
    tions and reports by psychologists, doctors, social
    workers, lawyers, police officers, and jurists. . . .
    Exercising its discretion, and considering the totality
    of the circumstances, this Court finds that the Hawaii
    Family Court is the best forum for deciding whether
    the prior . . . Family Court custody judgments should
    be modified permanently or otherwise.

District Court Order (Dec. 11, 2000) at 14.

   [5] While it is clear that the district court recognized the
need to consider alternative remedies, it is equally clear that
the court mistakenly assumed that it had wide-ranging discre-
tion to consider what remedy, if any, would be suitable under
the “totality of the circumstances.” In exercising that discre-
tion, it clearly viewed the existence of ongoing custody pro-
8408                    GAUDIN v. REMIS
ceedings in Hawaii as a strong reason not to return the
children to Canada.

   [6] That approach, however, contravenes the basic purpose
and function of the Hague Convention and ICARA, which are
based on the principle that the home country should make the
custody determination whenever possible. See Mozes v.
Mozes, 239 F.3d 1067, 1070 (9th Cir. 2001) (citing Elisa
Perez-Vera, Explanatory Report ¶¶ 13, 16, in 3 Hague Con-
ference on Private International Law, Acts and Documents of
the Fourteenth Session, Child Abduction 426 (1982)). The
proper question is not what forum is “best” under the “totality
of the circumstances.” Rather, the question is simply whether
any reasonable remedy can be forged that will permit the chil-
dren to be returned to their home jurisdiction for a custody
determination while avoiding the “grave risk of psychological
harm” that would result from living with their mother. See
Blondin, 189 F.3d at 249 (instructing the district court to con-
sider “other arrangements . . . that would allow the children
to return to France in some other person’s care, pending a
long-term custody adjudication” as well as any other remedy
that would permit return to the home country without grave
risk of harm).

   [7] In deciding this question, the district court should not
have been influenced by the existence or outcome of custody
proceedings in Hawaii Family Court, because the primary
purpose of the Hague Convention and ICARA is to prevent
parents from wrongfully taking children across national bor-
ders in order to shop for a friendly forum in which to litigate
custody. See Mozes, 239 F.3d at 1070. That, by all appear-
ances, is exactly what happened here. Whether the children
are better off with their father (Remis) than with their mother
(Gaudin) is a matter for custody determination, and the Hague
Convention and ICARA dictate that custody must be deter-
mined by the home jurisdiction—in this case, Canada—unless
the existence of a “grave risk” truly renders that impossible.
                        GAUDIN v. REMIS                     8409
   [8] We are bound, therefore, to remand for the district court
to determine whether any such remedy is possible. That
inquiry, however, is inseparably bound up with the question
whether a grave risk of psychological harm exists in the first
place. See Danaipour v. McLarey, 286 F.3d 1, 21 (1st Cir.
2002) (“Necessarily, the ‘grave risk’ exception considers,
inter alia, where and how a child is to be returned. The under-
takings approach allows courts to conduct an evaluation of the
placement options . . . in the country of habitual residence
. . . .” (quoting Walsh, 221 F.3d at 219)); A v. Central Auth.
for New Zealand, [1996] 2 N.Z.F.L.R. 517 (N.Z. 1996) (not-
ing that it is “reasonably clear” that there is no power to “at-
tach conditions” to a return order “in the absence of finding
in favour of a defence under [article] 13”); Sonderup v. Ton-
delli, 2001 (1) SA 1171 (CC), at ¶47 (concluding that no
grave risk finding could be made, based on both psychologi-
cal evidence and the potential to order mitigating measures in
the country of habitual residence), available at http://
www.hiltonhouse.com/cases/Sonderup_SA.txt.

   The district court, obviously, must consider the effect of
any possible remedies in light of circumstances as they exist
in the present, not as they were five years ago. It is therefore
unnecessary for us to evaluate the merits of the district court’s
finding that a grave risk of psychological harm existed in
2000. The questions before the district court on remand will
be whether a grave risk of harm now exists, and if so, whether
that risk can be minimized through an alternative remedy.

   Although we do not decide whether the district court’s
prior grave-risk finding was erroneous, we do offer this guid-
ance for the district court to consider on remand. The grave-
risk exception to the return remedy was, like the other excep-
tions, “drawn very narrowly lest [its] application undermine
the express purposes of the Convention—to effect the prompt
return of abducted children.” Department of State: Hague
International Child Abduction Convention; Text and Legal
Analysis, 51 Fed. Reg. 10,494, 10,509 (Mar. 26, 1986) [here-
8410                        GAUDIN v. REMIS
inafter “State Department Report”]. The risk must be “grave,
not merely serious,” id. at 10,510, and must be proven by
clear and convincing evidence, 42 U.S.C. § 11603(e)(2)(A).
Moreover, because the Hague Convention provides only a
provisional, short-term remedy in order to permit long-term
custody proceedings to take place in the home jurisdiction, the
grave-risk inquiry should be concerned only with the degree
of harm that could occur in the immediate future. Because
psychological harm is often cumulative, especially in the
absence of physical abuse or extreme maltreatment, even a
living situation capable of causing grave psychological harm
over the full course of a child’s development is not necessar-
ily likely to do so during the period necessary to obtain a cus-
tody determination.

   On remand, then, the district court must decide—without
deferring to the findings of the Hawaii state courts—whether
this narrow exception is met under present circumstances. If
it is, the court must proceed to consider whether that risk can
be minimized or eliminated through some alternative remedy.
The district court itself mentioned the possibility of requiring
the children to return to Canada in their father’s custody or in
the custody of a third party. Perhaps the court would deem
one of those undertakings appropriate, or another, or perhaps
it would conclude that it would be impossible to return the
children to Canada without placing them at risk. We do not
in any way prejudge the district court’s decision. Again, how-
ever, it shall not give weight to the fact that custody proceed-
ings have already taken place in Hawaii.2
  2
    We also emphasize that any remedy must involve the return of the chil-
dren to the jurisdiction of Canadian courts. While the district court has the
authority to vacate state custody orders if necessary, see Mozes, 239 F.3d
at 1085 n.55, it may do so only to ensure that the Convention’s purposes
are not frustrated. Thus, should the district court order the children
returned to Gaudin, it should also ensure that she follows through forth-
with on her stated intention to return to Canada.
                            GAUDIN v. REMIS                           8411
   The district court should also bear in mind that it may prop-
erly refuse to order the return of the children even absent a
grave-risk finding if it “finds that the child[ren] object[ ] to
being returned and ha[ve] attained an age and degree of matu-
rity at which it is appropriate to take account of [their] views.”
Hague Convention, art. 13 ¶2, 19 I.L.M. 1501, 1502 (1980).
Thus, on remand (assuming Remis still wishes to pursue this
defense, which he raised below but did not emphasize) the
district court should determine—after any appropriate
factfinding—whether the children object to being returned
and whether they are sufficiently mature for those views to
carry weight.3

   Finally, as we have noted, the older of the two children will
turn sixteen next year, at which time his custody will no lon-
ger be subject to the Hague Convention’s provisions. See
Gaudin II, 379 F.3d at 638. Accordingly, the district court
shall, so far as possible, expedite consideration of the case.
Any subsequent appeal shall be assigned to this panel, and
either party may move for an expedited briefing schedule on
appeal.

                                    III

  [9] For the foregoing reasons, the motion to dismiss is
DENIED, the judgment is VACATED, and the case is
REMANDED for further proceedings consistent with this
opinion. The parties shall bear their own costs on this appeal.




  3
   The district court should exercise caution in making this determination,
so as to ensure that statements made by the children reflect their own, con-
sidered views and not merely the result of having lived for so long with
the absconding parent. See State Department Report at 10,510.